UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2316



JAMES MERCADO,

                                            Plaintiff - Appellant,

          versus


WILLIAM S. COHEN, Secretary of Department of
Defense (Defense Mapping Agency aka National
Imagery and Mapping Agency),

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-521-A)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Mercado, Appellant Pro Se. Leslie Bonner McClendon, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Mercado appeals the district court’s order dismissing

without prejudice his complaint alleging employment discrimination.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1994). Because Mercado may be able to save this

action by amending his complaint, the district court’s order is not

an appealable final order. See Domino Sugar Corp. v. Sugar Workers

Local Union 392, 10 F.3d 1064 (4th Cir. 1993) (a dismissal without

prejudice is not reviewable unless the reasons stated for the

dismissal clearly disclose that no amendment to the complaint could

cure its defects). We therefore dismiss the appeal without preju-

dice. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2